United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-4007
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Kevin Wayne Evans,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 2, 2009
                                 Filed: June 9, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Kevin Evans appeals the 33-month prison sentence the district court1 imposed
after he pleaded guilty to falsely making, forging, and counterfeiting federal reserve
notes with intent to defraud, in violation of 18 U.S.C. § 471. His counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967), in
which she raises as potential issues whether the district court abused its discretion in
denying Evans’s motion for a downward departure, or imposed an unreasonable
sentence.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       Evans’s written plea agreement contains a waiver of the right to appeal his
sentence. We enforce the waiver, because Evans knowingly and voluntarily entered
into both the plea agreement and the appeal waiver, the arguments on appeal fall
within the scope of the waiver, and no miscarriage of justice would result from
enforcing it. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the appeal
waiver. Accordingly, we dismiss this appeal. We also grant defense counsel’s motion
to withdraw.
                      ______________________________




                                        -2-